Citation Nr: 1711151	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.
 

REPRESENTATION

Veteran represented by:	Patrick J. Lopez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran had multiple periods of active duty for training (ACDUTRA) with the Marine Corps Reserves, including an initial period of ACDUTRA from July 1967 to January 1968 and additional periods of active duty for training from June 16, 1968 to June 29, 1968; June 14, 1969 to June 29, 1969; and August 8, 1970 to August 23, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now in the jurisdiction of the Phoenix, Arizona RO.  These matters were previously remanded by the Board in June 2013 and July 2016.
 
In April 2013, the Veteran testified at a video conference hearing before undersigned Veterans Law Judge (VLJ) Graham.  A transcript of the proceeding is associated with the claims file.  The Veteran also testified before undersigned VLJ Powell during a November 2016 video conference hearing.  A transcript of the proceeding is associated with the claims file.  During the November 2016 hearing, on the record, the Veteran waived the right to testify before a third VLJ who would be part of the panel that decides the current appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).    

At the November 2016 hearing the Veteran submitted additional evidence.  The additional evidence, which consists of private medical treatment records, is duplicative of evidence previously considered by the RO.  Accordingly, a remand for issuance of a supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2016).

In May 2016, the Board issued a decision with respect to the issue on appeal.  Subsequently, pursuant to a motion from the Veteran's representative to vacate the May 2016 Board decision, in a July 2016 decision, the Board vacated the May 2016 decision and remanded the issue on appeal for additional development.  The issue has been returned to the Board for review.  
 
FINDINGS OF FACT

1.  The most probative evidence reflects that the Veteran had a right knee disability that existed prior to service in August 1970.

2.  The most probative evidence does not reflect that the pre-existing right knee disability increased in severity as a result of active service. 


CONCLUSION OF LAW

A pre-existing right knee disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2007 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, statements from the Veteran, and statements from his fellow servicemen.  As noted in the Introduction, this case was previously remanded by the Board in June 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the June 2013 remand directed the AOJ to contact the Veteran to identify any outstanding private treatment records relevant to the issue on appeal, in particular records of all treatment the Veteran has received from Dr. W. E.  

Pursuant to the June 2013 Board remand, the AOJ sent a letter in August 2013 requesting the Veteran identify treatment from private medical providers, including treatment records from Dr. W. E.  The letter was enclosed with a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The Veteran returned the VA Form 21-4142 in September 2013 and stated that all private medical records, including those from Dr. W. E. were already in VA's possession.  Accordingly, the Board finds that VA at least substantially complied with that June 2013 Board remand directive.  See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 105.   

The June 2013 Board remand further directed that the Veteran be afforded a VA examination and readjudicate the issue on appeal.  Pursuant to the June 2013 remand, the AOJ provided the Veteran a VA examination in October 2013 that was consistent with, and responsive to the June 2013 remand directive, and readjudicated the claim in a July 2014 supplemental statement of the case.  Accordingly, the Board finds that, relating to the VA examination, the VA at least substantially complied with the June 2013 Board remand directive.  See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268; D'Aries, 22 Vet. App. at 105.  

As stated above, the Veteran was provided a VA examination in October 2013 that provided information relevant to his claim for entitlement to service connection for right knee disability.  The October 2013 examination report includes diagnoses and opinions that are congruent with the other evidence of record and that were rendered based on a physical examination of the Veteran and a review of the record.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  The examiner provided all information necessary to render a decision as to the Veteran's claim for entitlement to service connection for right knee disability.  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R.  § 3.159 (c)(4). 

In November 2013, before the AOJ issued a supplemental statement of the case, the Veteran provided the AOJ with additional private treatment records from Drs. R. C. and M. A. The Veteran also provided additional signed Authorization and Consent to Release Information Forms.  In response, the AOJ sent Drs. R. C, E. G., and J. W. requests for copies of the Veteran's private treatment records.  After receiving additional information the AOJ requested an addendum opinion to consider the newly submitted private medical treatment records, which were not available to the October 2013 VA examiner.  Therefore, in July 2014 an addendum opinion was provided.  The July 2014 addendum opinion includes opinions that are congruent with the other evidence of record and takes into account all private medical treatment records provided after the October 2013 VA examination.  The addendum opinion provides all information necessary to render a decision as to the Veteran's claim for entitlement to service connection for right knee disability.  A supplemental statement of the case was issued thereafter, in July 2014.

The Board acknowledges the assertion by the Veteran, in the November 2016 hearing, that the October 2013 VA examination was inadequate since the examiner did not do an actual physical examination and merely measured the circumference of his knee and reviewed the claims file.  However, the findings in the October 2013 examination contradict the Veteran's assertion that the examination was inadequate because it only measured the circumference of his right knee.  The October 2013 VA examiner conducted an in-person examination of the Veteran and reviewed his VA claims file.  The October 2013 examination report contains initial range of motion (ROM) measurements for both the left and right knee, ROM measurements after repetitive testing, notations related to functional loss and additional limitation in ROM, muscle strength testing and joint stability testing.  After a thorough review of the October 2013 VA examination, the Board concludes that the VA examiner reviewed the Veteran's claims file and provided an adequate physical examination of his right knee.  38 C.F.R. § 3.159 (c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, after the Veteran provided additional medical treatment records from his private physician, an addendum VA medical opinion was provided in July 2014.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJs in April 2013 and November 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an attorney.  Furthermore, the VLJs solicited information as to the existence of any outstanding evidence.  At the November 2016 hearing the Veteran submitted additional evidence with a waiver.  The Board notes the evidence submitted by the Veteran was already associated with the claims file.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Also, as noted in the Introduction, the issue of entitlement to service connection for right knee disability was previously remanded by the Board in July 2016.  Here, the July 2016 Board remand directed the AOJ to schedule a video conference hearing.  Pursuant to the July 2016 Board remand, the Veteran obtained a video conference hearing before VLJ Powell.  Accordingly, the Board finds that the July 2016 Board remand directive was completed.  See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. at 268.

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be established when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess/Hartman, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status.

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101 (22); 38 C.F.R. §3.6 (c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, prescribed by the Secretary concerned under Section 206 of Title 37 of the United States Code, or any other provision of law.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ACDUTRA or INACDUTRA.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(3).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 and 38 U.S.C.A. § 1153 and the presumptions of service connection accorded to certain diseases under pertinent regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that the presumptions of service connection and the presumptions of soundness and aggravation cannot apply to claimants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola, 22 Vet. App. at 324 (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).  Additionally, the Court in Donnellan held that, in order to establish status as a veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the pre-existing disability worsened in service and that such worsening was beyond the natural progression of the disease.

For veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." Smith, 24 Vet. App. at 45-46.  Thus, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply, and the examination must reveal no pre-existing disabilities.

When a claim is based on aggravation of a pre-existing disability during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (citing 38 U.S.C.A. § 101 (24)(B)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disability during the period of active duty for training.  Id.  Causation is established when the evidence shows that the disability worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153.

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Donnellan, supra.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that he suffers from a right knee disability that is related to his active service.  Specifically, he contends that his right knee disability is a result of a fall he experienced during a period of ACDUTRA in August 1970.

In a February 2016 rating decision, the Veteran was granted service connection for bilateral hearing loss and tinnitus.  The RO did not provide a specific period of ACDUTRA for which service connection was granted.  Since the RO did not indicate which specific period of ACDUTRA for which service connection was granted, the Board will resolve reasonable doubt in the Veteran's favor and confer veteran status as to the period of ACDUTRA in August 1970.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.     

Next, while the presumption of soundness is applicable the Board finds that the presumption of soundness does not attach in this case.  Review of the service treatment records does not show an adequate examination made contemporaneous with his entry into his August 1970 period of ACDUTRA.  The Board notes that there is an August 7, 1970, stamp which stated "[e]xamined this date in accordance with the provisions of article 15-77 MMD and found physically qualified for 16 days active training duty."  The only handwritten portion of the stamp was the number of days (16).  It was signed by a medical department representative.  The Board does not find this stamp to equate to evidence of an adequate examination.  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  There were no specific findings made with regard to the knee, or the lower extremity, or a medical finding of any kind.  This is particularly significant as typed notations of an annual examination only weeks before, dated July 12, 1970, included the remark, "probable internal derangement R knee."  The report also noted "[r]ecently R kneecap 'popped out' on twisting it.  Has had recurrent trouble, prob. internal derangement."  See Smith v Shinseki, 24 Vet. App. 40, 47-48 (2010).  Thus, the presumption of sound condition does not apply in this case.  

In finding that the presumption of soundness does not attach, the most probative evidence of record shows that the Veteran had a pre-existing right knee disability on entrance to the August 1970 period of ACDUTRA.

The evidence of record includes an orthopedic consultation which revealed that the Veteran first injured his right knee in 1965, and was diagnosed with ligament strain.  Prior to the period of service in question, on a July 1967 report of medical history for enlistment, the Veteran identified that he previously suffered a "trick knee."  The notations indicated the Veteran injured his knee in 1966, but that it was "ok now."  A November 2, 1968 treatment record noted the Veteran had injured his knee "1 week ago" "cartilage, ligaments" and that he was undergoing treatment at "U of A."  A month later a swollen knee and accompanying pain with tenderness over the medial joint line was noted.  An April 12, 1969 record noted "torn cart. in R knee ... told to go to orthopedic by Dr. on outside."

A July 1970 report of medical history noted the Veteran had probable internal derangement of the right knee.  An August 9, 1970 treatment record showed that the Veteran was treated for a right knee sprain with right knee pain.  An August 10, 1970 treatment record showed the Veteran was treated for a right knee injury, which included swelling and pain.  A possible medial meniscus tear was diagnosed.  An examination note from August 23, 1970, found the Veteran fit for duty.

A December 1970 letter from Dr. W. E. noted that the Veteran had injured his right knee while playing football in 1965 and the diagnosis was medial collateral ligament sprain.  It was noted that symptoms promptly subsided and the knee became normal.  In April 1969 Dr. W. E. noted that the Veteran again complained of pain in his right knee and that "he had had no difficulty since his original injury in 1965."  The Board notes this statement contradicts the service treatment records, including the November 1968 record which noted another knee injury a week earlier leading to damage of the cartilage and ligaments.  Dr. W. E. noted treatment including exercises after which symptoms subsided very rapidly.  Dr. W. E. also noted that July 10, 1970 "while working on a roof [the Veteran] stepped through a hole and twisted his . . . right knee."  Thereafter the knee became swollen and the Veteran thought the knee cap went out of place.  In retrospect, Dr. W. E stated that "his right knee symptoms have been medial patellar retinacular symptoms from the start, suggesting a recurrent subluxation of the patella as his primary diagnosis and causation of his recurrent knee symptoms."

In February 1971 (following the period of ACDUTRA at issue), it was noted that the Veteran needed an operation on his knee.  An April 1971 examination declared the Veteran not qualified for retention in the Reserves and recommended his discharge.  In May 1971, the Veteran was found not physically qualified for retention because of internal derangement of the right knee.  He underwent knee surgery in 1981.

In October 2013 the Veteran was provided a VA medical examination.  The examiner reviewed the entire case file and conducted a physical examination of the Veteran's right knee.  The October 2013 examiner opined that the Veteran's right knee injury "clearly and unmistakably existed prior to service."  The examiner's rationale for this opinion was based on the Veteran's extensive medical history including "football right knee injury in high school apx 1964-65."  In July 2014 a VA addendum opinion was provided.  The July 2014 examiner also opined that "[t]he records clearly show a pre-existing knee condition."  The July 2014 examiner's rationale was that the entrance examination and subsequent medical documents show a pre-existing knee injury.  Furthermore, the July 2014 examiner stated, "[t]he veteran also states that there is a pre-existing right knee condition as is noted throughout the medical documents but also on 3/6/2010 Appeal to Board of Veterans Appeals signed by the Veteran."  

In light of the above, the Board finds that a right knee disability pre-existed the August 1970 period of ACDUTRA service.  Treatment records dated prior to August 1970 show right knee problems, including a right knee injury in late October 1968 causing damage to the cartilage and ligaments and subsequent complaints of pain, swelling, soreness, and tenderness.  An April 1971 service examination report noted that he had been treated for his knee "past few years off and on" by Dr. W. E. and noted a "long history of symptoms related to R knee."  Dr. W. E's letter showed right knee injury in 1965.  Further, the October 2013 and July 2014 VA examiners concluded a right knee disability pre-existed the August 1970 period of service and noted that the records clearly show a pre-existing right knee condition as evidenced by the medical records.  The July 2014 examiner also noted that the Veteran reported a pre-existing knee condition throughout the medical record and in his March 2010 substantive appeal.  

The Board finds the October 2013 VA examination and July 2014 VA addendum opinion highly probative on the matter.  The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  In this case, the October 2013 VA examiner reviewed the case file and interviewed the Veteran and the July 2014 VA examiner reviewed the case file, including additional private medical treatment records provided by the Veteran.  The VA examiners provided medical opinions based on their expertise, and supported those opinions with appropriate rationales.  The examiners considered all relevant evidence, and found that the Veteran's right knee disability pre-existed his 1970 ACDUTRA.  Therefore, the Board finds the VA examiners' opinions highly probative on the matter.  See Nieves-Rodriguez, 22 Vet. App. at 302-303.       

In finding that the disability pre-existed the August 1970 ADCUDTRA, the Board recognizes the Veteran's recent statements that he did not have a disability prior to the August 1970 ACDUTRA.  At his November 2016 video conference hearing before an undersigned VLJ the Veteran's representative stated there "wasn't an injury that existed prior to service" and "[t]here was no preexisting injury.  He didn't enter the military with some sort of injured knee such that there was preexisting condition that explains his condition today."  The Veteran's representative further stated that the "only time he actually suffered any sort of actual structural damage to the knee was when he fell from the structure at 29 Palms when the combat engineers were undergoing active duty for training."  However, as stated above the medical evidence and the Veteran's own previous statements reflect that the Veteran had a pre-existing right knee disability.

On his Notice of Disagreement the Veteran stated "you have indicated that this was pre existing. [W]ell it was and it was ag[g]ravated on active duty."  At an October 2009 hearing before the Decision Review Officer the Veteran was asked, "it is quite clear that, upon entry into the United States Marine Corps, uh...you made it obvious upon your entry that you have a previous condition to your right knee.  Is that correct?"  The Veteran responded, "Yes."  The Veteran was further asked "[s]o there's plenty of documentation showing that you had a right-knee condition throughout your reserve."  The Veteran responded "Yeah."  Furthermore, at his April 2013 video conference hearing before an undersigned VLJ the Veteran's representative stated "[t]he claim is one for aggravation of a preexisting condition during active duty for training."  Additionally, in answering a question from the VLJ the Veteran's representative agreed that the Veteran's entrance exam showed that the Veteran had a knee disability before service and that "he's always had a little knee issue."  As to the representative's assertion, that the Veteran did not suffer "any sort of actual structural damage to the knee" prior to August 1970, the medical history contains an April 12, 1969 notation of "torn cart. in R knee...told to go to orthopedic by Dr. on outside."  Thus, although the Veteran stated at his November 2016 video conference that he did not have a knee disability prior to his service, as stated above, the record includes multiple medical sources over the span of many years indicating that the Veteran had a pre-existing right knee disability.  Furthermore, the Veteran's own statements on his Notice of Disagreement, October 2009 hearing and April 2013 video conference hearing reflect he had a pre-existing right knee disability.  Therefore, the Veteran's representative's statements at the November 2016 video conference are inconsistent with the objective medical evidence of record and the Veteran's own previous statements and are considered not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, and consistency with other evidence of record); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).     

Furthermore, the Board finds that the contemporaneous evidence outweighs and is more probative than the Veteran's later assertions, made in connection with his claim for disability benefits, linking his right knee disability to his August 1970 ACDUTRA.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); see also Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  As stated above the contemporaneous records reflect numerous occasions evidencing a pre-existing right knee problem.  They reflect the identification of a "trick knee" on a July 1967 report of medical history for enlistment, notation of an injured "cartilage, ligaments" "1 week ago" on a November 1968 treatment record, a swollen knee and accompanying pain was noted in December 1968 and in April 1969 torn cartilage in the right knee was noted.  For these reasons, the Board concludes that the assertions by the Veteran and his representative that there was no pre-existing knee disability are not credible.  See Caluza, 7 Vet. App. at 510-11. 

As stated above, the Board finds that the Veteran has veteran status for the August 1970 ACDUTRA period.  Therefore, the presumption of aggravation would apply if the Veteran demonstrates that his pre-existing right knee injury was aggravated beyond its natural progression by an in-service injury, event, or illness during his August 1970 ACDUTRA.  See 38 U.S.C.A. § 1153.  However, the October 2013 VA examination and July 2014 addendum opinion do not reflect that the Veteran's pre-existing right knee disability was aggravated during his August 1970 ACDUTRA.  

The October 2013 VA examiner opined that the Veteran's right knee disability was "unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In support of this opinion the examiner stated the Veteran only had a "minor limp on right which biomechanically would not lead to permanent aggravation."  The July 2014 examiner found that regardless of whether the Veteran sustained the reported injury in August 1970, the right knee disability was not aggravated in service.  The July 2014 examiner clearly and concisely stated "[t]here is no aggravation."  As support for this conclusion the examiner noted the fact that the August 23, 1970 service record found the Veteran physically qualified for release without notation of ongoing knee disability at that time.  Further, the examiner noted there was no line of duty injury noted during that time.  The July 2014 examiner also addressed the December 1970 statement from Dr. W. E. and noted that there is no comment relating to an August 1970 knee injury.  The July 2014 examiner further noted that, whether or not there was a right knee injury in July or August of 1970, there is no notation of any ongoing knee disability at that time.

The July 2014 examiner also discussed the Veteran's October 2013 knee surgery.  The examiner stated that there is no linkage to support that the Veteran's right knee ligament repair surgery in 1981 was due to events in 1970, nor is there linkage to support that a torn meniscus in 2013 would be due to events in 1970.  The examiner explained that there is no chronicity and there are other events which would more strongly be the cause of his current right knee condition, like his fall in 1981 which tore ligaments and required surgery.

The Board finds that the preponderance of the evidence is against a finding that the Veteran did not have a pre-existing right knee disability, and further, is against a finding that the pre-existing knee disability was aggravated during the period of ACDUTRA in August 1970.  The highly probative and persuasive opinion of the July 2014 examiner concluded that the Veteran has a right knee disability that pre-existed the August 1970 period of service at issue in this case.  Further, the examiner concluded that the pre-existing disability was not aggravated by the August 1970 period of ACDUTRA.  

The Board finds that because the October 2013 and July 2014 examiners expressed familiarity with the record, and cited to supporting factual data, the opinions are highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the depth of the examination report and medical opinions, and the fact that the opinions were based on a review of the applicable record, including the lay statements of record, the Board finds such opinions are highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes the report by a private physician in October 2013 stating that the Veteran's medial meniscus tear is directly related and the consequence of his injury while he was in the military in the late 60s.  However, this opinion is phrased in vague and speculative language.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  The physician described the likelihood that the Veteran's current knee disability is related to the injury in service as "within a certain degree of medical probability."  As a result, this opinion has little probative value, particularly when compared to the probative VA opinions.

The Board also notes the letter by a private physician in November 2013 that stated that, in his professional medical opinion and diagnosis, "the sequelae in the Appellant's knee were definitively caused by and are the result of the serious knee injury suffered on or about August 10, 1970, that resulted in medical discharge from the military for being unfit for duty, and subsequent surgical intervention."  However, this opinion does not consider the Veteran's medical history prior to the August 1970 injury.  Because the evidence includes significant right knee symptoms and treatment prior to the period of service in question (August 1970), an opinion that does not consider such evidence has little to no probative value.  The Court of Appeals for Veterans Claims (Court) has previously upheld VA determinations that medical opinions were less probative when the physician did not have access to, or did not discuss, the Veteran's prior medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, the Board finds this medical opinion, which does not provide any context of the physician's understanding of the Veteran's prior history, is entitled to little probative value.

The Board further notes that the Veteran had periods of ACDUTRA from July 1967 to January 1968 and additional periods of active duty training from June 16, 1968 to June 29, 1968; and June 14, 1969 to June 29, 1969.  The Veteran has not argued nor does the record reflect that the Veteran injured his right knee or aggravated a pre-existing right knee injury during his periods of ACDUTRA that predated August 1970.  As there is no record of an injury or aggravation of an injury, the Board finds the Veteran is not entitled to service connection for his right knee disability based on his earlier periods of ACDUTRA.   

The Board has considered the Veteran's claim attributing the aggravation of his right knee disability to service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence as this is a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428 (2007).
 
Accordingly, the Board finds that the evidence shows that the Veteran's right knee disability both existed prior to service and was not aggravated by service.  As the evidence indicates that the Veteran's pre-existing right knee disability did not undergo aggravation during service, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability and it must be denied.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right knee disability is denied.




			
	M. C. GRAHAM	U. R. POWELL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	
                         __________________________________________
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


